Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 9/28/2022, wherein claims 1, 4 and 13 were amended. Claims 1-13 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 9/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 11,155,403 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments filed 9/28/2022, with respect to the Gemma reference not disclosing the wrapping strap being wrapped around the pocket and the main body have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new interpretation of the Gemma reference.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gemma, Jr. et al.(US 5,615,766).
Regarding claim 1, Gemma discloses a device capable of acting as a protector for a needle, made of a flexible material, comprising: a pocket (pocket at 26 in Fig. 1 between sheets 22 and 24, and also shown behind 34 in Fig. 4) defining an internal volume (volume within pocket at 26), a wrapping strap (at 60 in Fig. 4) having a plurality of holes (68), and a main body (at 44) disposed between the pocket and the wrapping strap (as shown in Fig. 6); and; a locking pin (element at 70 is considered a pin) for placement within one of the plurality of holes, wherein the locking pin is capable of releasably locking the pocket and the main body when the wrapping strap is wrapped around the pocket and the main body (See Figs. 6-7 wherein the wrapping strap wraps partially around the front side of the pocket and around the main body).
Regarding claim 3, Gemma discloses a rigid body (at 28 in Fig. 1 or at 42 in Fig. 4) disposed within the internal volume of the pocket.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gemma, Jr. et al. (US 5,615,766) as applied to claim 1, in view of Agrawal (US 2012/0267272). Gemma discloses the claimed invention except for the hang hole. However, Agrawal teaches a medical device package comprising a hang hole (33) for the purpose of hanging the medical device package. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the needle protector of Gemma with a hang hole as taught by Agrawal in order to allow for the protector to be hung, if desired.

Allowable Subject Matter
Claims 4-10 are allowed.
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735